Per Curiam,
We concur in the view expressed in the opinion of Judge Endlich, on which we affirm the judgment appealed from, that there was not an adoption by the receiver of the contract between the plaintiffs and the Keystone Wagon Works, as a continuing contract, but merely the use by him of orders received by the corporation before his appointment. The plaintiffs’ claim for orders procured for and accepted by the corporation was complete at the time of the appointment of the receiver and for it they have the same remedies as other creditors.
The judgment is affirmed.